                        UNITED STATES DISTRICT COURT

                           FOR THE DISTRICT OF IDAHO



  MIGUEL CHARLES JOYNER,
                                                Case No. 1:15-cv-00472-BLW

         Plaintiff,                             MEMORANDUM DECISION AND
                                                ORDER
         v.

  SGT. B. CHRISTON, TERRIE
  ROSENTHAL, CLINTON E. BLAKE,
  JESSE HALL, SGT. MELODEE
  ARMFIELD, RANDY BLADES and
  IDAHO DEPARTMENT OF
  CORRECTION,

         Defendants.



                                    INTRODUCTION

      Before the Court is Defendants Terrie Rosenthal, Clinton Blake, and Randy

Blades’ Motion for Summary Judgment (Dkt. 23). For the reasons explained below, the

Court will grant the motion.

                                        FACTS

      Plaintiff Miguel Joyner is an inmate in the custody of Idaho Department of

Corrections. On December 1, 2013, another inmate reported that he had been assaulted by

the only two black inmates on the tier at the time – Joyner and Spellmeyer. Joyner says

he was involved in the altercation but denies being an aggressor; he says he simply

attempted to stop Spellmeyer from attacking the victim.

MEMORANDUM DECISION AND ORDER - 1
       Joyner and Spellmeyer each received Disciplinary Offense Reports (“DORs”).

Defendants have testified that it is their practice to issue DORs to everyone involved in a

physical altercation except the victim. Before the DORs were issued, a correctional

officer investigated the incident, which included interviewing the victim and a witness.

Both the victim and the witness identified Joyner as one of the assailants. Accordingly, a

DOR was written up, and Defendant Officer Clinton Blake delivered it to Joyner.

       On December 20, 2013, a DOR hearing was conducted. The hearing officer

confirmed Joyner’s DOR and imposed sanctions of 10 days’ detention, 30 days’

commissary restriction, and 30 days’ recreation restriction. None of the three defendants

(Blake, Rosenthal, and Blades) were involved in the DOR hearing, but Defendant Terrie

Rosenthal reviewed the DOR after the hearing. In her capacity as the Administrative

Review Authority, Rosenthal had authority to affirm, modify, or dismiss the DOR. She

affirmed Joyner’s DOR and the sanctions, concluding that evidence supported the DOR

and that the sanctions Joyner received were consistent with sanctions imposed upon other

inmates for similar offenses.

       Joyner appealed to Defendant Warden Randy Blades, who also affirmed the DOR.

Shortly afterward, Keith Yordy replaced Blades as the warden. Joyner approached Yordy

and asked him to dismiss the DOR. Yordy initially modified the DOR to a Class C

offense (from a Class B offense) and subsequently dismissed it entirely.

       In October 2015, Joyner sued. He alleges that the DOR was issued to him because

he was black – not because he did anything wrong. He also says the DOR was issued as

part of defendants’ campaign of harassment against him.

MEMORANDUM DECISION AND ORDER - 2
                                PROCEDURAL HISTORY

       In his original and first amended complaint, Joyner alleged that in addition to

receiving a DOR for the December 1, 2013 incident, he received additional DORs during

2011 through 2013. See Compl., Dkt. 3; Am. Compl., Dkt. 15. Joyner says each of these

DORs is factually baseless and that, taken as a group, the DORs show defendants

subjected him to a campaign of harassment.

       In earlier orders, however, the Court held that Joyner had not sufficiently alleged

facts linking the DORs and that Joyner’s complaints regarding these earlier DORs were

time barred. Successive Review Order, Dkt. 16, at 6. Joyner was thus allowed to proceed

only as to the December 2013 DOR, though the Court indicated that Joyner could file an

amended complaint if he later learned of facts that would “support his earlier claims and

his claims of a continuing tort.” See id. at 7-8.

       Joyner did not subsequently amend his complaint, and he has not otherwise come

forward with any additional facts demonstrating that the various DORs are factually

linked such that they support his continuing tort/campaign of harassment theory.

Accordingly, in this Order, the Court will address only the December 2013 DOR.

                                   LEGAL STANDARD

       Summary judgment is appropriate where a party can show that, as to any claim or

defense, “there is no genuine dispute as to any material fact and the movant is entitled to

judgment as a matter of law.” Fed. R. Civ. P. 56(a). One of the principal purposes of the

summary judgment “is to isolate and dispose of factually unsupported claims....” Celotex

Corp. v. Catrett, 477 U.S. 317, 323-24 (1986). There must be a genuine dispute as to any

MEMORANDUM DECISION AND ORDER - 3
material fact—a fact “that may affect the outcome of the case.” Id. at 248.

       The evidence must be viewed in the light most favorable to the non-moving party,

and the Court must not make credibility findings. Id. at 255. Direct testimony of the non-

movant must be believed, however implausible. Leslie v. Grupo ICA, 198 F.3d 1152,

1159 (9th Cir. 1999). On the other hand, the Court is not required to adopt unreasonable

inferences from circumstantial evidence. McLaughlin v. Liu, 849 F.2d 1205, 1208 (9th

Cir. 1988).

       The moving party bears the initial burden of demonstrating the absence of a

genuine dispute as to material fact. Devereaux v. Abbey, 263 F.3d 1070, 1076 (9th Cir.

2001) (en banc). To carry this burden, the moving party need not introduce any

affirmative evidence (such as affidavits or deposition excerpts) but may simply point out

the absence of evidence to support the nonmoving party's case. Fairbank v. Wunderman

Cato Johnson, 212 F.3d 528, 532 (9th Cir. 2000).

       This shifts the burden to the non-moving party to produce evidence sufficient to

support a jury verdict in her favor. Deveraux, 263 F.3d at 1076. The non-moving party

must go beyond the pleadings and show “by her [ ] affidavits, or by the depositions,

answers to interrogatories, or admissions on file” that a genuine dispute of material fact

exists. Celotex, 477 U.S. at 324.

       However, the Court is “not required to comb through the record to find some

reason to deny a motion for summary judgment.” Carmen v. San Francisco Unified Sch.

Dist., 237 F.3d 1026, 1029 (9th Cir. 2001) (quotation omitted). Instead, the “party



MEMORANDUM DECISION AND ORDER - 4
opposing summary judgment must direct [the Court's] attention to specific triable facts.”

Southern California Gas Co. v. City of Santa Ana, 336 F.3d 885, 889 (9th Cir. 2003).

                                      DISCUSSION

1.     Equal Protection

       Joyner alleges that he received the December 2013 DOR because of his race, but

he does not point to any evidence supporting that assertion.

       “Prisoners are protected under the Equal Protection Clause of the Fourteenth

Amendment from invidious discrimination based on race.” Wolff v. McDonnell, 418 U.S.

539, 556 (1974). To state a claim for violation of the Equal Protection Clause, Joyner

must show that the defendant acted with an intent or purpose to discriminate against him

based upon his membership in a protected class. Barren v. Harrington, 152 F.3d 1193,

1194 (9th Cir.1998). “Intentional discrimination means that a defendant acted at least in

part because of a plaintiff’s protected status.” Maynard v. City of San Jose, 37 F.3d 1396,

1404 (9th Cir. 1994) (emphasis in original) (citation omitted). Thus, to avoid summary

judgment, Joyner “‘must produce evidence sufficient to permit a reasonable trier of fact

to find by a preponderance of the evidence that [the] decision . . . was racially

motivated.’” Bingham v. City of Manhattan Beach, 341 F.3d 939, 949 (9th Cir. 2003)

(citation omitted), overruled on other grounds by Edgerly v. City & Cnty. of San

Francisco, 599 F.3d 946, 956 n.14 (9th Cir. 2010).

       Joyner has not made this showing. Nothing in the record indicates that the

December 2013 DOR was racially motivated. Joyner was involved in the altercation –

even crediting his assertion that he was only attempting to assist the victim – and two

MEMORANDUM DECISION AND ORDER - 5
other inmates (the victim and a witness) said Joyner was an assailant. Prison employees

have testified without contradiction that it is their practice to issue DORs to everyone

involved in a physical assault except the victim. Prison employees also have stated that

DORs will often be dismissed if it is later determined that an inmate was defending

himself. Here, Joyner’s DOR was eventually dismissed (after Warden Yordy replaced

Warden Blades), even though there was conflicting evidence as to the level of his

involvement.

       Joyner also has not come forward with more general evidence establishing that

defendants mete out sanctions at the prison to black inmates in numbers which are

disproportionate to those issued to white inmates. Cf. Santiago v. Miles, 774 F. Supp.

775, 786-87 (W.D.N.Y. 1991) (evidence showed that black inmates received 4.87

misbehavior reports per inmate while white inmates received only 2.99 per inmate).

Rather, Joyner appears to be relying solely on the fact that he and Spellmeyer are black.

He put it this way in his amended complaint:

       The complaint of Equal Protection falls where only two black men live on the
       same tier. One was beating the guy up the other was trying to stop it! When the
       smoke cleared both black men went to seg. Clearly this falls under Equal
       Protection. The facts are all here.

Am. Compl., Dkt. 15, at 10 (some capitalization added). For the reasons explained above,

these facts are not sufficient to support an Equal Protection claim, and Joyner has not

come forward with any additional evidence in responding to the pending motion. The

Court will therefore grant summary judgment in defendants’ favor on this claim.




MEMORANDUM DECISION AND ORDER - 6
2.     Calculated Harassment

       The Court will also grant summary judgment in defendants’ favor on Joyner’s

harassment claim.

       A pattern of maliciously motivated conduct or calculated harassment unrelated to

prison needs may constitute cruel and unusual punishment, even if isolated incidents of

such conduct would not violate a prisoner’s rights. See Hudson v. Palmer, 468 U.S. 517,

528-30 (1984). Here, as noted above, although Joyner attempted to string together a

series DORs to demonstrate a campaign of harassment, he failed to demonstrate that

these DORs are factually linked. As such, he is left with a single event – the December 1,

2013 DOR.

       A single, isolated event cannot support a claim that defendants engaged in a

campaign of harassment. See id. Further, as already explained, issuance of the December

2013 DOR to Joyner was not baseless. Joyner’s harassment claim thus fails.

3.     Discovery Issues

       Finally, in opposing this motion, Joyner reports that defendants were eleven days

late in providing their initial disclosures. He also says defendants provided only 63 pages

in their initial disclosures, but then came forward with 101 pages of materials (including

declarations) supporting the pending motion for summary judgment. He asks the Court to

(1) exclude the evidence that was provided to him and (2) allow him to conduct

additional discovery. The Court will deny both requests.

       The Court will not exclude evidence produced to Joyner solely because it arrived

11 days late. If this delay – which occurred several months ago – had some impact on

MEMORANDUM DECISION AND ORDER - 7
Joyner’s ability to pursue his case, the Court would have granted a corresponding

extension or some other form of appropriate relief. In fact, the Court did grant Joyner’s

motion for a 60-day extension to respond to this motion, and the defendants did not

oppose Joyner’s request. See July 6, 2018 Order, Dkt. 27; Defendants’ Non-Opposition to

Request, Dkt. 26. Joyner has not persuaded the Court that any additional extensions or

sanctions would be appropriate.

       Second, the Court is not convinced that defendants’ initial disclosures were

incomplete simply because defendants reportedly submitted 101 pages worth of materials

to support their motion, compared to the 63 pages they provided earlier. Among other

things, defendants’ summary-judgment materials include several pages of declarations.

Declarations would not have been produced as part of an initial disclosure. See Fed. R.

Civ. P. 26(a). That alone may explain the page differential.

       But more generally, after having considered all Joyner’s arguments related to his

alleged need to conduct additional discovery, see Dkt. 28, at 2-5; Dkt. 31, at 1-2, the

Court is not persuaded. The discovery deadline has long since passed, and Joyner has not

shown good cause to extend it. See Fed. R. Civ. P. 16(b); Johnson v. Mammoth

Recreations, Inc., 975 F.2d 604 (9th Cir. 1992). Further, even assuming the deadline had

not passed, Joyner has not precisely explained how the evidence he seeks to discover

might create a triable issue of fact. See generally Hicks v. Johnson, 755 F.3d 738, 743

(1st Cir. 2014) (district court may deny Rule 56(d) motion “if it concludes that the party

opposing summary judgment is unlikely to garner useful evidence from supplemental

discovery”). The Court will therefore deny his request for discovery sanctions and will

MEMORANDUM DECISION AND ORDER - 8
deny his motion to conduct additional discovery.

                                        ORDER

      IT IS ORDERED that:

      (1) Defendant’s Motion for Summary Judgment (Dkt. 23) is GRANTED.

      (2) Plaintiff’s Motion for Discovery (Dkt. 31) is DENIED.

      (3) Plaintiff’s “Motion for and or Stipulation for Alternative Dispute Resolution

          (ADR)” (Dkt. 32) is DEEMED MOOT.

      (4) The Court will enter judgment separately.

                                                DATED: November 13, 2018


                                                _________________________
                                                B. Lynn Winmill
                                                Chief U.S. District Court Judge




MEMORANDUM DECISION AND ORDER - 9
